                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

NATIONWIDE MUTUAL INSURANCE                     )
COMPANY                                         )
              Plaintiff,                        )
                                                )
v.                                              )       JUDGMENT
                                                )
THERESA WAHOME, also known as                   )       5:15-cv-601-FL
Theresa Tate, JONATHAN WAHOME,                  )
QUATERIA MCGIRT, SHAWNTIA                       )
MCARTHUR, and SHALETIA                          )
MCARTHUR,                                       )
                   Defendants.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for bench
trial April 1, 2019, for consideration of plaintiff’s motion for judgment on partial findings and for
defendants’ oral motion for directed verdict.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
on September 13, 2019, and for the reasons set forth more specifically therein, the court finds and
concludes plaintiff is relieved of liability under the Policy. Plaintiff’s motion for judgment on partial
findings is GRANTED and defendants’ oral motion for directed verdict is DENIED.

This Judgment Filed and Entered on September 27, 2018, and Copies To:
George L. Simpson, IV (via CM/ECF Notice of Electronic Filing)
Ralph A. Hunt, Jr. / Anita B. Hunt (via CM/ECF Notice of Electronic Filing)
Theresa Wahome Tate (via US mail) 8 Bent Branch Court, Durham, NC 27704

September 13, 2019                      PETER A. MOORE, JR., CLERK

                                          /s/ Sandra K. Collins
                                        (By) Sandra K. Collins, Deputy Clerk
